Case 2:21-cv-01013-MWF-RAO Document 1-1 Filed 02/03/21 Page 1 of 11 Page ID #:13




                            EXHIBIT A
.?.ctroqially FILED by Superior Court of California, County of Los Angeles on 10/30/20e1iffilyilegrri R. Carter, Executive Officer/Clerk of Court, by R. Clifton,Deputy Clerk
               Case 2:21-cv-01013-MWF-RAO Document 1-1 Filed 02/03/21 Page 2 of 11 Page ID #:14
                                                     SUMMONS                                                                                                          SUM -100
                                           (CITACION JUDICIAL)                                                                           FOR COURT USE ONLY
                                                                                                                                     (SOLO PARA USO DE LA CORTE)

       NOTICE TO DEFENDANT: YRC FREIGHT, an entity of unknown
       (AVISO AL DEMANDADO): capacity, JIM REDINGTON, RICARDO
       SIMMONS, GILBERT JONES, CHARLES BURICAGA, JAMES
       MOORE, LENNY                   McGEE, AND DOES 1 to 100,                            INCLUSIVE




       YOU ARE BEING SUED BY PLAINTIFF: MALIK SHAKUR
       (LO ESTÁ DEMANDANDO EL DEMANDANTE):



        NOTICEI You have been sued. The court may decide against you without your being heard unless you respond within 30 days. Read the information
        below.
           You have 30 CALENDAR DAYS after this summons and legal papers are served on you to file a written response at this court and have a copy
        served on the plaintiff. A fetter or phone call will not protect you. Your written response must be In proper legal form if you want the court to hear your
        case. There may be a court form that you can use for your response. You can find these court forms and more Information at the California Courts
        Online Self-Help Center (www.courtinfo.ca.gov/selfhelp), your county law library, or the courthouse nearest you. If you cannot pay the filing fee, ask
        the court clerk for a fee waiver form. If you do not file your response on time, you may lose the case by default, and your wages, money, and property
        may be taken without further warning from the court.
           There are other legal requirements. You may want to call an attorney right away. If you do not know an attorney, you may want to call an attorney
        referral service. If you cannot afford an attorney, you may be eligible for free legal services from a nonprofit legal services program. You can locate
        these nonprofit groups at the California Legal Services Web site (vivvw.lawhelpcalifornia.org), the California Courts Online Self-Help Center
        (www.courtinfo.ca.goviselfhelp), or by contacting your local court or county bar association. NOTE: The Court has a statutory lien for waived fees and
        casts on any settlement or arbitration award of $10,000 or more in a civil case. The court's lien must be paid before the court will dismiss the case.
        ¡AVISO! Lo han demandado. Si no responde dentro de 30 cites, la corte puede decidir en su contra sin escuchar su versión. Lea la información a
        continuación
          Tiene 30 DIAS DE CALENDARIO después de que le entreguen esta citación y papeles legates para presenter una respuesta por escrito en esta
        corte y hacer que se entregue una copia al demandante. Una carta o una Yamada telefónica no lo protegen. Su respuesta por escrito tiene que ester
        en formato legal correcto si desea que procesen su caso en la corte. Es posible que haya un formulario que usted pueda user pare su respuesta.
        Puede encontrar estos formularios de la corte y más información en el Centro de Ayuda de las Cortes de California (www.sucorte.ca.gov), en la
        biblioteca de leyes de su condado o en la corte que le quede más cerca. Si no puede pagar la cuota de presentación, pida al secretario de la corte
        que le dé un formulario de exención de pago de cuotas. Si no presenta su respuesta a tiempo, puede perder el caso por incumpllmiento y la corte le
        podrá guitar su sueldo, dinero y bienes sin más advertencia.
          Hay otros requisitos legates. Es recomendable que theme a un abogado inmediatamente. Si no conoce a un abogado, puede 'lamer a un servicio de
        remisión a abogados. Si no puede pagar a un abogado, es posible que cumpla con los requisitos para obtener servicios legates gratuitos de un
        programa de servicios legates sin fines de lucro. Puede encontrar estos grupos sin fines de lucro en el sitio web de California Legal Services,
        (www.lawherpcalifornia.org), en el Centro de Ayuda de las Cortes de California, (www.sucorte.ca.gov) o poniéndose en contacto con la corte o el
        colegio de abogados locales. AVISO: Por ley, la corte tiene derecho a reclamar !as cuotas y los costos exentos por imponer un gravamen sobre
        cualquier recuperación de $10,000 6 más de valor recibida mediante un acuerdo o una concesión de arbitraje en un caso de derecho civil. Tiene que
        pagar el gravamen de la corte antes de que la corte pueda desechar el caso.
       The name and address of the court is:                                                      CASE NUMBER:
       (El nombre y dirección de la corte es):                                                    (Númen, del Caso):
       Los Angeles Superior Court                                                                , 2 OS -I- CV 4 1 778
       111 N. Hill Street
       111 N. Hill Street
       Los Angeles, CA 90012-3117
       The name, address, and telephone number of plaintiffs attorney, or plaintiff without an attorney, is:
       (El nombre, la dirección y el número de teléfono del abogado del demandante, o del demandante que no tiene abogado, es):
       Russell F. Behjatnia, SBN 172289                                                    818-779-8888              818-779-8860
       Law Offices of Russell F. Behjatnia
       14401 Gilmore St., Suite 100                                       Sherri R. Carter Executive Ofticeri Clerk of Court
       Van Nuys,             CA           91401
       DATE:                                                               Clerk, by                    R.Clifton
                  1013012 0 20                                                                                                                                        , Deputy
       (Fecha)                                                             (Secretario)                                                                                 (Adjunto)
       (For proof of service of this summons, use Proof of Service of Summons (form POS-0/0).)
       (Para prueba de entrega de esta citallán use el formulario Proof of Service of Summons, (P05-010)).
                                        NOTICE TO THE PERSON SERVED: You are served
                                        1.      as an individual defendant.
                                        2.      as the person sued under the fictitious name of (specify):

                                                3. I     I on behalf of (specify):
                                                     under:         CCP 416.10 (corporation)                                       CCP 416.60 (minor)
                                                                    CCP 416.20 (defunct corporation)                               CCP 416.70 (conservatee)
                                                                    CCP 416.40 (association or partnership)                        CCP 416.90 (authorized person)
                                                                    other (specify):
                                                4.          by personal delivery on (date):                                                                               Pago loti
        FOM1Adopted for Mandatory Use
                                                                               SUMMONS                                        al                Code of CilAl Procedure §§ 412.20, 465
         Judicial Council of California
                                                                                                                       So ut, Qns-
         SUM-100 1Rev. July 1, 2009)
                                                                                                                         % Plus
                                                          f ir   I
actronically         Cy oupenor uoun   OT   uamornia, uounTy of Los ;Angeles on   f U/JULGU'Lli UI :0.5   rrvi ce,errl   t....aner, txecutive unicern.derk or uourf, oy   tAircon,ueputy
                                                    20STCV41778
                    Case 2:21-cv-01013-MWF-RAO Document 1-1 Filed 02/03/21 Page 3 of 11 Page ID #:15
                                            Assigned for all purposes to: Stanley Mosk Courthouse, Judicial Officer: Monica Bachner




                1     LAW OFFICES OF RUSSELL F. BEHJATN1A
                      Russell Behjatnia, Esq.
               2      State Bar Number: 172289
                      14401 Gilmore Street, Suite 100
                3     Van Nuys, California 91401
                4     Telephone: (818) 779-8888
                      Facsimile: (818) 779-8860
                5
                      Attorney for Plaintiff: MALIK SHAKUR
                6
                7
                8                                        SUPERIOR COURT OF THE STATE OF CALIFORNIA
                9                             COUNTY OF LOS ANGELES, CENTRAL DISTRICT COURTHOUSE
               10
               11     MALIK SHAKUR,                                                                          Case No.: 2 OST CV 4 1 772
               12                                 Plaintiff,                                                 COMPLAINT FOR:
               13     VS.
                                                           WRONGFUL TERMINATION,
               14     YRC FREIGHT, an entity of unknown    RETALIATION AND DISCRIMINATION
                      capacity, JIM REDINGTON, RICARDO     UNDER THE AMERICANS WITH
               15     SIMMONS, GILBERT JONES, CHARLES      DISABILITIES ACT AND OTHER
               16     BURICAGA, JAMES MOORE, LENNY         STATUTES, RULES AND
                      McGEE, AND DOES 1 to 100, INCLUSIVE, REGULATIONS
               17
                                                Defendants.
               18
               19
               20               Plaintiff MALIK SHAKUR, complains of defendants YRC FREIGHT, JIM REDINGTON,
               21     RICARDO SIMMONS, GILBERT JONES, CHARLES BUR1CAGA, JAMES MOORE, LENNY
               22     McGEE, and each of them, as follows:
               23                                                                 GENERAL ALLEGATIONS
               24               1. Plaintiff is ignorant of the true names and capacities of defendants sued herein as
               25     DOES 1 through 100, inclusive, and therefore sues these defendants by such fictitious
               26     names. Plaintiff is informed and believes and therefore alleges that each of the defendants
               27     designated herein as DOE is legally responsible in some manner for the events and
               28     happenings herein referred to and caused injury and damages proximately thereby to plaintiff
                                                                 -1-
                                                                                  COMPLAINT FOR DAMAGES

                                                                     MALIK SHAKUR vs. YRC FREIGHT, et al.


   1,r, TT                                                                                                                                                                  1
              Case 2:21-cv-01013-MWF-RAO Document 1-1 Filed 02/03/21 Page 4 of 11 Page ID #:16



                as herein alleged. Plaintiff will amend this complaint to allege their true names and capacities
          2     when ascertained.
          3             2. Plaintiff is informed and believes, and thereon alleges, that at all times herein
          4     concerned, defendants, and each of them, were the agents, servants and employees of each
          5     of the other defendants, and each of them, and at all times herein alleged were acting within
          6     the course and scope of said agency and employment. All acts by defendants and each of
          7     them, were ratified by each and every corporate, municipal and/or public entity defendant,
          8     jointly and severally.
          9            3. Plaintiff, MALIK SHAKUR is, and at all times herein mentioned was, an individual
         10     residing in the City of Beverly Hills, County of Los Angeles, State of California, and was
         11     employed by defendants YRC FREIGHT and each of them. During plaintiff MALIK SHAKUR'S
         12     employment with defendants, and each of them, plaintiff, at all times performed his duties
         13     under the scope of his employment in an exemplary manner.
         14            4. Defendants JIM REDINGTON, RICARDO SIMMONS, GILBERT JONES, CHARLES
         15     BURICAGA, JAMES MOORE, LENNY McGEE, DOE ONE, DOE TWO, and DOE THREE
         16     are, and at all times herein mentioned were, individuals, residing in the County of Los
         17     Angeles, State of California, and were acting in a supervising position over plaintiff during his
         18     employment with defendants YRC FREIGHT and each of them.
         19            5. At all times herein mentioned defendants, YRC FREIGHT, DOE FOUR, DOE FIVE,
         20     AND DOE SIX, were, and now are, partnerships, business organizations and/or professional
         21     corporations the form and capacity of which are presently unknown to plaintiff. Plaintiff is
         22     informed and believes that said defendants and each of them, are duly organized and existing
         23     under and by virtue of the laws of the State of California who managed, regulated,
         24     supervised, operated, and controlled certain business organizations and agencies. These
         25     defendants and each of them were, and continue to be, licensed, empowered, commissioned
         26     or otherwise authorized to do business and were doing business in the City of Gardena,
         27     County of Los Angeles, State of California. At all limes herein mentioned defendant YRC
         28     FREIGHT'S principal place of business, was, and is, 15400 S. Maine Street, Gardena
                                                              -2-

                                                 COMPLAINT FOR DAMAGES
                                            MALIK SHAKUR vs. YRC FREIGHT, et al.


iF   r
     Case 2:21-cv-01013-MWF-RAO Document 1-1 Filed 02/03/21 Page 5 of 11 Page ID #:17



 I     California 90248.
 2             6. This action among other things, is brought pursuant to the Americans with
 3     Disabilities Act, Title 42, United States Code § 12101 et seg., California Fair
4      Employment Practices Act, California Government Code §12940(a), which prohibit
 5     discrimination against a person in the terms, conditions and privileges of employment on the
 6     basis of the employee's physical disabilities and/or medical condition or conditions. At all
 7     times herein mentioned defendants, YRC FREIGHT, and each of them, employed well over
 8     one hundred [100] individuals, placing them, as employers, within federal and state
 9     regulatory provisions, including, but not limited to California Government Code §12900 et
10     seq.,
11             7. Defendants YRC FREIGHT, JIM RED1NGTON, RICARDO SIMMONS, GILBERT
12     JONES, CHARLES BUR1CAGA, JAMES MOORE, LENNY McGEE, and each of them, at all
13     times were made aware, and knew of plaintiff MALIK SHAKUR'S physical disabilities and
14     medical condition(s) and intended at all times to discriminate against plaintiff's employment
15     due to his physical disabilities and/or medical condition(s). Defendants YRC FREIGHT, JIM
16     REDINGTON, RICARDO SIMMONS, GILBERT JONES, CHARLES BURICAGA, JAMES
17     MOORE, LENNY McGEE, and each of them, also intended to, and did retaliate against
18     plaintiff as herein alleged:
19                                         FIRST CAUSE OF ACTION
20                                          Against All defendants
21             8. Plaintiff realleges the allegations set forth in paragraphs 1 through 7, inclusive, of the
22     GENERAL ALLEGATIONS, and incorporates same as though fully set forth hereat.
23             9. At all times relevant hereto, plaintiff was entitled to protection from discrimination in
24     the workplace, and from retaliation in the workplace. Defendants YRC FREIGHT, JIM
25     RED1NGTON, RICARDO SIMMONS, GILBERT JONES, CHARLES BUR1CAGA, JAMES
26     MOORE, LENNY McGEE, and each of them, were under a mandatory, statutory duty to
27     refrain from discriminating against any of its employees, including, but not limited to, plaintiff,
28     based on the physical disabilities and/or medical condition(s) of the employee. Defendants
                                                  -3-
                                           COMPLAINT FOR DAMAGES
                                      MALIK SHAKUR vs. YRC FREIGHT, et at.
     Case 2:21-cv-01013-MWF-RAO Document 1-1 Filed 02/03/21 Page 6 of 11 Page ID #:18



 1     YRC FREIGHT, JIM REDINGTON, RICARDO SIMMONS, GILBERT JONES, CHARLES
 2     BURICAGA, JAMES MOORE, LENNY McGEE, and each of them, were under a mandatory,
 3     statutory duty not to retaliate or discriminate against plaintiff due to his disabilities or any other
 4     reason.
 5            10. On, before, and after October 30, 2018, plaintiff MALIK SHAKUR was performing
 6     his job functions within the scope of his employment in an exceptional, outstanding and
 7     exemplary fashion. irrespective of this fact, defendants YRC FREIGHT, JIM REDINGTON,
 8     RICARDO SIMMONS, GILBERT JONES, CHARLES BURICAGA, JAMES MOORE, LENNY
 9     McGEE, and each of them, deliberately, intentionally and maliciously engaged in a plan and
10     scheme to falsely denigrate disparage and deprecate plaintiff's work performance so that it
11     would pretentiously appear that plaintiff was not performing his job in an adequate and
12     standard manner. The reason for the indecorous and repugnant conduct of defendants and
13     each of them, was to discriminate against plaintiff based on his physical disabilities and
14     medical condition(s). The conduct of defendants was also being perpetrated as retaliation
15     against plaintiff.
16             11. On or about October 30, 2018, based on the employment discrimination and
17     retaliation as set forth herein, plaintiff MALIK SHAKUR was terminated from his employment
18     by defendants YRC FREIGHT, JIM REDINGTON, RICARDO SIMMONS, GILBERT JONES,
19     CHARLES BURICAGA, JAMES MOORE, LENNY McGEE, and each of them.
20             12. As a result of the wrongful termination and discrimination perpetrated by
21     defendants and each of them, plaintiff MALIK SHAKUR has suffered damages which include,
22     but are not limited to substantial losses of earning and other employment benefits, in an
23     amount to be determined according to proof at time of trial. Plaintiff has also suffered
24     humiliation, embarrassment, as well as mental and emotional distress and discomfort.
25               13. Defendants YRC FREIGHT, JIM REDINGTON, RICARDO SIMMONS, GILBERT
26     JONES, CHARLES BURICAGA, JAMES MOORE, LENNY McGEE, and each of them acted
27     with oppression, fraud and malice, thus entitling plaintiff to an award of exemplary and
28     punitive damages against defendants and each of them, in an amount according to proof at
                                                        -4-

                                          COMPLAINT FOR DAMAGES

                                    MALIK SHAKUR vs. YRC FREIGHT, et al.
      Case 2:21-cv-01013-MWF-RAO Document 1-1 Filed 02/03/21 Page 7 of 11 Page ID #:19



      1      time of trial.
      2                                           SECOND CAUSE OF ACTION
      3                                             Against All defendants
      4               14. Plaintiff realleges the allegations set forth in paragraphs 1 through 7, inclusive, of
      5      the GENERAL ALLEGATIONS, and incorporates same as though fully set forth hereat.
      6               15. On or about October 30, 2018, in violation of public policy prohibiting retaliation and
      7      discrimination as set forth herein, plaintiff was wrongfully terminated from his employment by
      8      defendants YRC FREIGHT, JIM RED1NGTON, RICARDO SIMMONS, GILBERT JONES,
      9      CHARLES BURICAGA, JAMES MOORE, LENNY McGEE, and each of them.
     10               16. As a result of the wrongful termination and discrimination perpetrated by
     11      defendants and each of them, plaintiff MALIK SHAKUR has suffered damages which include,
     12      but are not limited to substantial losses of earning and other employment benefits, in an
     13      amount to be determined according to proof at time of trial. Plaintiff has also suffered
     14      humiliation, embarrassment, as well as mental and emotional distress and discomfort.
     15               17. Defendants YRC FREIGHT, JIM REDINGTON, RICARDO SIMMONS, GILBERT
     16      JONES, CHARLES BURICAGA, JAMES MOORE, LENNY McGEE, and each of them acted
     17      with oppression, fraud and malice, thus entitling plaintiff to an award of exemplary and
     18      punitive damages against defendants and each of them, in an amount according to proof at
     19      time of trial.
     20                                            THIRD CAUSE OF ACTION
     21                                             Against All defendants
     22               18. Plaintiff realleges the allegations set forth in paragraphs 1 through 7, inclusive, of
     23      the GENERAL ALLEGATIONS, and incorporates same as though fully set forth hereat.
     24               19. Based upon plaintiff's employment work records, evaluations, reports, revealing
     25      positive reviews by defendants and each of them, as well as the employment policies of
     26      defendants and others in the same business and industry as defendants, and the length of
     27      employment of plaintiff by defendants and each of them, an implied -in-fact contract existed
     28      between plaintiffs and defendants. Said implied-in-fact contract required defendants and each
                                                          -5-
                                                   COMPLAINT FOR DAMAGES
                                           MALIK SHAKUR vs. YRC FREIGHT, et al.


II    iii,   :1   I                       I   I
     Case 2:21-cv-01013-MWF-RAO Document 1-1 Filed 02/03/21 Page 8 of 11 Page ID #:20



 I        of them only terminate plaintiff for good cause.
 2               20. On or about October 30, 2018, without any good cause, plaintiff was wrongfully
 3        terminated from his employment by defendants YRC FREIGHT, JIM REDINGTON, RICARDO
 4        SIMMONS, GILBERT JONES, CHARLES BURICAGA, JAMES MOORE, LENNY McGEE,
          and each of them.
 6               21.   Plaintiff has performed fully on all of the terms and conditions, covenants and
 7        promises on his part to be performed in accordance with the terms and conditions of the
 8        implied in fact agreement.
 9               22.    Defendants and each of them have deliberately failed and refused to Perform
10        pursuant to the terms of the implied in fact agreement, and have at all times, intended to
11        retaliate and discriminate against plaintiff.
12               23. As a result of defendants egregious, willful and intentional breaches of the implied
13        in fact Agreement as herein alleged, plaintiff has been damaged in an amount according to
14        proof at time of trial.
15                                          FOURTH CAUSE OF ACTION
16                                             Against All defendants
17               24. Plaintiff realleges the allegations set forth in paragraphs 1 through 7, inclusive, of
18        the GENERAL ALLEGATIONS, and incorporates same as though fully set forth hereat.
19               25.     Plaintiff's representatives entered into a collective bargaining agreement of
20        employment, whereby defendants agreed that plaintiff would not be demoted, disciplined,
21        discharged, and/or terminated from his employment except for good cause and with an
22        opportunity to be challenge any claim of any reason defendants may allege exists for his
23        demotion, discipline, discharge and/or termination of his employment. It was further agreed
24        that defendants, and each of them, would only evaluate and act on plaintiff's job performance
25        in a fair and objective manner, and would not create or falsify evaluations for the purpose of
26        creating a false and feigned reason to discipline demote, discharge and/or terminate plaintiff.
27                26. Defendants and each of them have deliberately failed and refused to perform
28        pursuant to the terms of the agreement, and have at all times, intended to retaliate and
                                                   -6-
                                             COMPLAINT FOR DAMAGES
                                       MALIK SHAKUR vs. YRC FREIGHT, et al.


     i;   I
     Case 2:21-cv-01013-MWF-RAO Document 1-1 Filed 02/03/21 Page 9 of 11 Page ID #:21



 I     discriminate against plaintiff.
2             27. As a result of defendants egregious and intentional breaches of the Agreement as
 3     herein alleged, plaintiff has been damaged in an amount according to proof at time of trial.
4              WHEREFORE, plaintiff MALlK SHAKUR, prays for Judgment against defendants
 5     YRC FREIGHT, JIM REDINGTON, RICARDO SIMMONS, GILBERT JONES, CHARLES
6      BURICAGA, JAMES MOORE, LENNY McGEE, and each of them, as follows:
 7            FIRST CAUSE OF ACTION
 8            1. For general damages in an amount according to proof at time of trial;
 9            2. For special damages, including lost wages and benefits, in an amount according to
10                proof at time of trial;
11            3. For Compensatory damages including lost wages, and benefits in an amount
12                according to proof at time of trial
13            4. For prejudgment and post-judgment Interest according to law;
14            5. For reinstatement of MALIK SHKUR to his position of employment with defendant
15                at a rate of compensation commensurate with all reasonable raises in salary and
16                pay as though plaintiff was never wrongfully terminated;
17            6. For exemplary and punitive damages in an amount according to proof at time of
18                trial;
19            7. For reasonable attorney's fees;
20            8. For costs of suit incurred;
21            9. For such further and other relief as the court may deem necessary and proper.
22            SECOND CAUSE OF ACTION
23            1. For general damages in an amount according to proof at time of trial;
24            2. For special damages, including lost wages and benefits, in an amount according to
25                proof at time of trial;
26            3. For Compensatory damages including lost wages, and benefits in an amount
27                according to proof at time of trial
28            4. For prejudgment and post-judgment Interest according to law;
                                                 -7 --
                                            COMPLAINT FOR DAMAGES
                                     MAUK SHAKUR vs. YRC FREIGHT, et al.
     Case 2:21-cv-01013-MWF-RAO Document 1-1 Filed 02/03/21 Page 10 of 11 Page ID #:22



     1       5. For reinstatement of MALIK SHAKUR to his position of employment with defendant
     2          at a rate of compensation commensurate with all reasonable raises in salary and
     3          pay as though plaintiff was never wrongfully terminated;
     4       6. For exemplary and punitive damages in an amount according to proof at time of
     5          trial;
     6       7. For reasonable attorney's fees;
     7       8. For costs of suit incurred;
     8       9. For such further and other relief as the court may deem necessary and proper.
     9       THIRD CAUSE OF ACTION
    10       1. For general damages in an amount according to proof at time of trial;
    11       2. For special damages, including lost wages and benefits, in an amount according to
    12          proof at time of trial;
    13       3. For Compensatory damages including lost wages, and benefits in an amount
    14          according to proof at time of trial
    15       4. For prejudgment and post-judgment Interest according to law;
    16       5. For reinstatement of MALIK SHAKUR to his position of employment with defendant
    17          at a rate of compensation commensurate with all reasonable raises in salary and
    18          pay as though plaintiff was never wrongfully terminated;
    19       6. For exemplary and punitive damages in an amount according to proof at time of
    20          trial;
    21       7. For reasonable attorney's fees;
    22       8. For costs of suit incurred;
    23       9. For such further and other relief as the court may deem necessary and proper.
    24       FOURTH CAUSE OF ACTION
    25       1. For general damages in an amount according to proof at time of trial;
    26       2. For special damages, including lost wages and benefits, in an amount according to
    27          proof at time of trial;
    28       3. For Compensatory damages including lost wages, and benefits in an amount
                                                      -8-

                                          COMPLAINT FOR DAMAGES
                                   NIALIK SHAKUR vs. YRC FREIGHT, et al.


I                                     I       I
 Case 2:21-cv-01013-MWF-RAO Document 1-1 Filed 02/03/21 Page 11 of 11 Page ID #:23



 1             according to proof at time of trial
 2          4. For prejudgment and post-judgment Interest according to law;
 3          5. For reinstatement of MALIK SHAKUR to his position of employment with defendant
 4             at a rate of compensation commensurate with all reasonable raises in salary and
 5             pay as though plaintiff was never wrongfully terminated;
 6          6. For reasonable attorney's fees;
 7          7. For costs of suit incurred;
 8          8. For such further and other relief as the court may deem necessary and proper.
 9     DATED: October 30, 2020                         Respectfully submitted,
10
11
12
                                                       By
13                                                           RUSSELL F. BEHJATITA, ESQ.
                                                                Attorney for Plaintiff
14                                                               MALIK SHAKUR
15
16
17
18
19
20
21 .
22
23
24
25
26
27
28
                                                      -9-
                                             COMPLAINT FOR DAMAGES
                                    MALIK SHAKUR vs. YRC FREIGHT, et al.


                             I I,   I   II      ! I
